DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4-8, 13-14, 16-17 and 20-27, in the reply filed on 02/01/2020 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


	Claim status
The examiner acknowledged the amendment made to the claims on 02/01/2021.
Claims 1, 4-9, 13-14, 16-17 and 20-27 are pending. Claims 1, 4-8, 13-14 and 16-17 are currently amended. Claims 2-3, 10-12, 15 and 18-19 are cancelled. Claim 9 is withdrawn. Claims 20-27 are newly presented. Claims 1, 4-8, 13-14, 16-17 and 20-27 are hereby examined on the merits.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  all the genus of lactic acid bacterium as recited in the claims should be written in italic form. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 13-14, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baba EP 0704164 A2 (cited in IDS, hereinafter referred to as Baba) in view of Yozo JPH06343391A (JP1994343391A) (cited in IDS, hereinafter referred to as Yozo, English translation relied on for reference) and Kaiser US Patent No. 6,391,373 (hereinafter referred to as Kaiser).
Regarding claims 1, 4, 6-7, 13 and 20, Baba teaches a chocolate comprising lactic acid bacterium such as genus Lactobacillus, Bifidobacterium and Leuconostoc at amount of 5 x 106-5 x 108 bacteria per gram of chocolate (page 2, line 3-4 and 39-45, page 4, line 26-46, 57-58 and page 5, line 1).
Baba is silent regarding the average particle size of the solid particles in the chocolate.
 Yozo teaches a method of making chocolate wherein the solid particles constituting the chocolate are decreased to an average particle size of equal or less than 10 microns through using a jet mill or an ultra-high pressure impactor, for the purpose of achieving a smooth and thick mouthfeel and improving workability of the resultant particles (English Abstract; [0005]; [0007]). 
Kaiser teaches that particle size of the solid particle in chocolate influences the viscosity of chocolate. Generally, as the particle size of the solids-containing ingredients decreases, viscosity increases. Moreover, it is also recognized that particles below 5 microns will make the chocolate extremely thick and difficult to manage during pumping, depositing, and enrobing operations. However, coarse particles having a particle size greater than 60 microns will give the chocolate an unacceptable gritty sandy texture (column 2, line 32-34; column 3, line 22-32). Kaiser further teaches controlling the particle size through selective milling or grinding (column 3, line 28-34).
Baba, Yozo and Kaiser are all directed to chocolate. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Baba by optimizing the average particle size of the chocolate solid particle to a proper size such as less than 10 microns through using a jet mill and/or an ultra-high pressure impactor, so as to improve the workability of the particle and to achieve a smooth and thick touch feel. As such, the average size as recited in claim 1 is merely an obvious variant of the prior art.
The average particle size as taught by Yozo encompasses that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Baba is silent regarding the limitation that “the particle size has a single distribution peak”. However, this limitation reflects the particle size distribution for the solid particles in chocolate. Kaiser teaches that particle size distribution of the solid particle in chocolate affects, inter alia, the rheological characteristics and the processing of the chocolate such as the amount of fat being used, and that a desired particle size distribution could be achieved through selective milling and/or classification (column 12, line 20-57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the particle size distribution of the solid particles through selective milling and/or classification such that the chocolate has good rheological characteristic and suitable amount of fat. As such, the limitation about the single peak as recited in claim 1 is merely an obvious variant of the prior art.
Regarding claims 8, 14, 22-24 and 26, Baba teaches a food comprising the lactic acid bacterium containing chocolate (page 5, line 38-54).

Claims 5, 16-17, 21, 25 and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Yozo and Kaiser as applied to claim 1 above, and further in view of Jeon WO2014/196775 A1 (hereinafter referred to as Jeon, US Patent Applicant Publication No. 2016/0129057 relied upon for reference as English language equivalent) .
Regarding claims 5, 16-17 and 21, Baba, as recited above, teaches a food comprising chocolate comprising Lactobacillus at an amount of 5 x 106-5 x 108 bacteria  (page 2, line 3-4 and 39-45, page 4, line 26-46, 57-58 and page 5, line 1), but is silent regarding Lactobacillus being Lactobacillus brevis.
Jeon teaches adding Lactobacillus brevis to chocolate to obtain a functional health food ([0047; 0053]). Both Baba and Jeon are directed to chocolate that comprises Lactobacillus. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Baba by using Lactobacillus brevis where Baba teaches genus Lactobacillus, because Lactobacillus brevis is an art-recognized Lactobacillus species suitable to be added to chocolate to perform its function in health.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Regarding claims 25 and 27, Baba teaches a food comprising the lactic acid bacterium containing chocolate (page 5, line 38-54).

Conclusion
                                                                                                            	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791